DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi (US 2018/0292740 A1).
Regarding claim 1, Takagi teaches a diffuser that diffuses light (34, figure 10), a substrate to which the diffuser is fixed (35b, 41c, figure 10); and
A first lens that has a curved surface and a flat surface located on a side opposite the curved surface and is so fixed to the substrate as to face the diffuser (see 26a or 26b, figure 10),
Wherein the substrate includes:
A first recess having a first bottom surface and first side surface that rises from the first bottom surface; and

The first lens is so disposed in the second recess that the flat surface is in contact with the second bottom surface, and
The diffuser is fixed to the first bottom surface (35b, 41c, figure 10).


    PNG
    media_image1.png
    671
    579
    media_image1.png
    Greyscale

Regarding claim 10, Takagi teaches a light source that outputs light (21, figure 2),
The diffusion apparatus according to claim 1 that the light outputted from the light source enters (34, figure 2);
A light modulator (4R-B, figure 1) that modulates light outputted from the diffusion apparatus; and
.

Allowable Subject Matter
Claims 2-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, prior art does not teach the substrate includes a third recess having a third bottom surface connected to the second side surface and the third side surface that rises from the third bottom surface; and the first pressing member is fixed to the third bottom surface.  Claims 3, 5-6, 8-9 and 11-12 are allowable at least inasmuch as they depend from claim 2.
Regarding claim 4, prior art does not teach an enclosure to which the substrate is fixed; a second lens so provided as to face the first lens; and a second pressing member that presses the second lens against the enclosure, wherein the enclosure includes a lens attachment section to which the second lens is attached and the second pressing member is fixed to the enclosure to press the second lens against the lens attachment section. Claim 7 is allowable at least inasmuch as it depends from claim 4.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	1/27/2022